UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ERNEST CALVINO JR.,

                              Plaintiff,

                       -against-                                     20-CV-0385 (CM)

 THE PEOPLE SPYING ON MY IN COURT AND                            ORDER OF DISMISSAL
 EVERWHERE I GO; FAUTO LIPA; OTHERS CO
 CONSPIAREDS,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action alleging that Defendants violated his rights.

By order dated January 17, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”). For the reasons set forth below, the Court

dismisses the complaint.

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While

the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the

“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

(2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).
        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992) (holding that

“finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437

(2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions are clearly

baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”) (internal

quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff brings this action using the Court’s general complaint form. He checks the box

to indicate that he invokes the Court’s diversity of citizenship jurisdiction, and in the section of

the form in which he is asked to state which of his federal constitutional or federal statutory

rights have been violated, he writes, “conspiracy to distriduct [sic] intellectual property[,]

conspiracy of Exploitation, conspiracy of computer theft, conspiracy of scam, conspiracy of

etc. . . .” (ECF No. 2, at 2.)

        In the section of the form in which he is asked to provide the citizenship of the parties for

the purposes of asserting diversity jurisdiction, Plaintiff states that he is a citizen of New York,

and in the section regarding Defendants’ citizenship, he indicates that Down Jones, S&P 500, and

Dow Jones are citizens of the State of New York. (Id. at 2-3.)

        Plaintiff alleges the following, verbatim:

        I am beening spy’s by trader or computer theft. This unknow people are using
        hided device to monitor my fisicly watch what i do to tell other. Inform to ilegal
        distributes of information about what I do, what I think. This people watch ever
        move I do and have control of almost everything around my The had obstrust
        communications, electronic communications, obstrust my legal and constitutional
        right, they have a conspiracy against my to avoid me to do normal thing like other
        people do, they had steal from my Information, personal, information, intellectual
                                                     2
        property, bank information, They had copy my writing and (sign), They had
        Destroy my life in all the posible way you can think of. The have a conspiracy to
        avoid my to get back to my normal life The Extored, threated my oftend.”

(Id. at 5-6.)

        In the section of the complaint form in which he is asked to state the relief he is seeking,

Plaintiff writes, “Money relief trillions, who are this people, why this happend, information of

the lost information, Justice.” (Id. at 6.)

                                              DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

                                      LITIGATION HISTORY

        Plaintiff has filed 65 actions in this Court from December 17, 2019, through January 16,

2020. More than thirty of these actions have been dismissed as frivolous, and Plaintiff has been

warned that further vexatious or frivolous litigation in this Court will result in an order under 28

U.S.C. § 1651 barring him from filing new actions IFP unless he receives prior permission. See,

e.g., Calvino v. Armany, ECF 1:20-CV-0387, 3 (S.D.N.Y. Jan. 17, 2020); Calvino v. Hadid, ECF

1:20-CV-0138, 4 (S.D.N.Y. Jan. 9, 2020); Calvino v. Little Wane Father, ECF 1:20-CV-0134, 4

(S.D.N.Y. Jan. 9, 2020); Calvino v. Sanchez, ECF 1:20-CV-0065, 4 (S.D.N.Y. Jan. 9, 2020);

                                                  3
Calvino v. Sportefy Inc., ECF 1:19-CV-11956, 4 (S.D.N.Y. Jan. 9, 2020); Calvino v. Cirino, ECF

1:19-CV-11953, 4 (S.D.N.Y. Jan. 7, 2020); Calvino v All the women that sue me Int’l and Nat’l,

ECF 1:19-CV-11914, 4 (S.D.N.Y. Jan. 7, 2020); Calvino v. Salad, ECF 1:19-CV-11827, 4

(S.D.N.Y. Jan. 7, 2020); Calvino v. Trainor, ECF 1:19-CV-11668, 4 (S.D.N.Y. Jan. 7, 2020);

Calvino v. Jones, ECF 1:19-CV-11601, 3 (S.D.N.Y. Dec. 23, 2019); Calvino v. Internal Affe, ECF

1:19-CV-11611, 3 (S.D.N.Y. Dec. 23, 2019); Calvino v. Anneka C., ECF 1:19-CV-11610, 3

(S.D.N.Y. Dec. 23, 2019).

       By order dated January 10, 2020, Plaintiff was directed to show cause by declaration why

he should not be barred as of January 10, 2020, from filing any further actions in this Court IFP

without first obtaining permission from this Court to file his complaint. See Calvino v. Fauto L.,

ECF 1:19-CV-11958, 4 (Jan. 10, 2020).

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   January 21, 2020
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 4
